 



Exhibit 10.2
SCHEDULE IDENTIFYING MATERIAL DIFFERENCES BETWEEN
AMENDED EMPLOYMENT AGREEMENTS
BETWEEN NEOPROBE CORPORATION AND
THE INDIVIDUALS LISTED BELOW

                                      Commencement                       Amount
of Severance     Date   Term   2008 Base Salary   Amount of Severance   upon
change of control
David C. Bupp
  1/1/2007   36 months   $ 325,000     $ 426,250     Greater of: (a) 30 months
salary; or (b) $802,500
 
                               
Brent L. Larson
  1/1/2007   24 months   $ 177,000     $ 177,000     $ 354,000  
 
                               
Anthony K. Blair
  1/1/2007   24 months   $ 150,000     $ 150,000     $ 300,000  

                      Continuation of Benefits         Continuation of Benefits
  Upon Termination   Continuation of Benefits     Upon Disability   Without
Cause   Upon Change of Control
David C. Bupp
  Longer of 24 months or the full unexpired Term of the Agreement   Longer of
36 months or the full unexpired Term of the Agreement   Longer of 36 months or
the full unexpired Term of the Agreement
 
           
Brent L. Larson
  Longer of 12 months or the full unexpired Term of the Agreement   12 months  
Longer of 12 months or the full unexpired Term of the Agreement
 
           
Anthony K. Blair
  Longer of 12 months or the full unexpired Term of the Agreement   Longer of
12 months or the full unexpired Term of the Agreement   Longer of 12 months or
the full unexpired Term of the Agreement

